Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Responsive to the amendment filed 18 May 2022, claims 1, 2, 6, and 14 are amended.  Claims 1-14 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 18 May 2022 the rejections are obviated.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 April 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-14 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or make obvious a gold alloy with the specific elements of claim 1.  Watanabe (cited above) includes a much lower amount of copper than in claim 1  
Applicant’s prior patent 10,471,486 includes a 9k gold alloy which is not zinc-free.  US 10,638,819 includes a 9k gold alloy that is gallium-free.  US 3892564 A and US 4276086 A include alloys which are exemplary of prior art and do not render applicant’s narrower compositions obvious, based on copper amounts or presence of zinc.  EP 2045343 A1  teaches to add gallium to white gold alloys.  When all of the evidence is considered as a whole, evidence of nonobviousness outweighs evidence of obviousness.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734